Title: To George Washington from John Hollinshead, 1 March 1782
From: Hollinshead, John
To: Washington, George


                        
                            Sir
                            Elizabt. Town March 1st 1782
                        
                        Finding my longer continuance in the service disadvantageous to my private affairs and having for some time
                            since had a very serious intention of leaving it. I am in duty to request Your Excellency would be pleased to accept this
                            my resignation.
                        
                            Jno. Hollinshead Major
                            2d Jersey Regiment
                        
                    